Exhibit 10.1


SECOND AMENDMENT TO AGREEMENT OF LEASE
 
THIS SECOND AMENDMENT TO AGREEMENT OF LEASE (this “Second Amendment”) is made as
of the 10th day of June, 2008, by and between Wynn Las Vegas, LLC (“Lessor”) and
Stephen A. Wynn (“Lessee”) and, together with Lessor, the “Parties”).
 
RECITALS
 
A.           The Parties have entered into an Agreement of Lease dated as of
January 10, 2005 (the “Original Lease”) as amended by that certain First
Amendment to Agreement to Lease dated April 21, 2005 (the “First Amendment”)
(the Original Lease and the First Amendment are collectively referred to herein
as the “Lease”), under which Lessee leases a luxury suite (the “Suite”) in
Lessor’s Wynn Las Vegas casino and resort hotel (the “Resort”).
 
B.           The initial 12 month term of the Lease commenced on July 1,
2005.  The Parties have renewed the Lease for consecutive 12 month periods
thereafter from year to year.
 
C.           The Parties have agreed to reduce certain services provided by
Lessor to Lessee under the terms of the Lease.
 
D.           Pursuant to Section 3 of the Original Lease, the Parties have
determined the amount of the annual rental for the two (2) year period
commencing on July 1, 2008.
 
NOW, THEREFORE, the Parties agree as follows:
 
1.           Annual Rental.  The Parties agree that for the two (2) year period
commencing on July 1, 2008, the Lease rental for the Suite shall be Five Hundred
Twenty Thousand Dollars and No Cents ($520,000.00) per year.  Notwithstanding
the foregoing nothing herein shall be interpreted as to change or amend either
Party’s right to terminate the Lease in accordance with Section 2 of the Lease.
 
2.           Section 2 of the Lease is hereby amended and restated to read in
its entirety as follows:
 
“4.           Maintenance and Services.  Lessor shall maintain the Suite and
provide all services and utilities with respect thereto in a manner consistent
with the Resort’s standards; provided however, that Lessor shall only be
obligated to provide maid service in the Suite on Saturdays and Sundays of each
week during the Term.  Lessee shall be responsible to arrange and pay for maid
service in the Suite from Monday through Friday of each week during the
Term.  All taxes and utilities with respect to the Suite, other than personal
long distance telephone charges and taxes associated with the maid service
arranged by the Lessee, shall be paid by Lessor and deemed included in the rent
payable by Lessee pursuant to Section 3 above.  Lessee shall be responsible for
payment of all personal long distance telephone charges, which shall be billed
to him separately by the Resort in accordance with its customary practices.”
 
3.           Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Lease.
 
4.           Except as modified by this Second Amendment, all of the terms and
conditions of the Lease shall remain in full force and effect.
 
IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
day and year first written above.
 
WYNN LAS VEGAS, LLC,
 
a Nevada limited liability company,
 


 
By:
/s/ Andrew Pascal
 
/s/ Stephen A. Wynn
 
Name:  Andrew Pascal
 
Stephen A. Wynn
 
Title:  President
   


